Title: To James Madison from Albert Gallatin, 2 June 1816
From: Gallatin, Albert
To: Madison, James



Dear Sir
New York 2d. June 1816

I duly received your letter & will of course see La Fayette and procure the busts.  The Peacock will, it is said, be ready on Wednesday, and we expect to sail on that day.  I do not contemplate a long residence in France and hope that I may soon be permitted to return to America which I leave with a heavy heart.  In the expectation of having again the pleasure in a short time of seeing you, and with every wish for your health and happiness, I remain with gratitude and respect Dear Sir, Your affectionate & obedt. Servt.

Albert Gallatin

